—Order, Supreme Court, New York County (Lorraine Miller, J.), entered July 9, 1999, which, inter alia, denied defendants’ respective motion and cross motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
*221Defendants’ motions for summary judgment were properly denied since plaintiffs deposition testimony raises issues of fact as to whether either or both of the defendants created the condition (a tree limb on the sidewalk) that allegedly caused plaintiff to trip and fall. Concur — Nardelli, J. P., Tom, Wallach, Rubin and Andrias, JJ.